Exhibit 10.42
 
AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT
 
THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (“Amendment”) is entered
into this 13th day of April, 2011 by and between Seven One Limited, a company
organized under the laws of the British Virgin Islands (“SOL”), and Balqon
Corporation, a Nevada corporation (the “Company”).
 
RECITALS
 
A.           The Company and SOL are parties to that certain Registration Rights
Agreement dated as of December 14, 2010 (the “Initial Agreement”).
 
B.           The Company and SOL wish to amend the Initial Agreement to extend
the time period the Company has to register the Registrable Securities (as
defined in the Initial Agreement).
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows.
 
1.           Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Initial
Agreement, as amended hereby.
 
2.           Amendment to Initial Agreement.  Section 2(a) of the Initial
Agreement is hereby amended by deleting the reference to “April 15, 2011” and
inserting “June 30, 2011” in its place.
 
3.           Miscellaneous.
 
(a)               This Amendment contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Amendment.
 
(b)               This Amendment may not be amended or modified, and no
provisions hereof may be waived, without the written consent of the Company and
SOL.  No action taken pursuant to this Amendment, including without limitation,
any investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.  The waiver by any party
hereto of a breach of any provision of this Amendment shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach.  No failure on the part of any party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.
 
(c)               The headings herein are for convenience only, do not
constitute a part of this Amendment and shall not be deemed to limit or affect
any of the provisions hereof.
 
(d)               This Amendment and any controversy arising out of or relating
to this Amendment shall be governed by and construed in accordance with the laws
of the State of California without regard to conflict of law principles that
would result in the application of any law other than the law of the State of
California.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)               The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the federal and state courts located within the
geographic boundaries of Orange County, California for the purpose of any suit,
action or other proceeding arising out of or based upon this Amendment, (ii)
agree not to commence any suit, action or other proceeding arising out of or
based upon this Amendment except in the federal and state courts located within
the geographic boundaries of Orange County, California and (iii) hereby waive,
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Amendment or the subject matter hereof may
not be enforced in or by such court. The prevailing party shall be entitled to
reasonable attorney’s fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled.
 
(f)               If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of the Amendment, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
(g)               Upon the effectiveness of this Amendment, each reference in
the Initial Agreement to “this Agreement,” “hereunder,” “herein,” “hereof,” or
words of like import referring to the Initial Agreement shall mean and refer to
the Initial Agreement as amended by this Amendment.
 
(h)               This Amendment may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
(i)               If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(j)               Except as amended by this Amendment, the Initial Agreement
shall remain in full force and effect.
 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 

 
SEVEN ONE LIMITED
         
 
By:
/s/ Winston Chung      
Winston Chung,
     
Chief Executive Officer
         

 

 
BALQON CORPORATION
         
 
By:
/s/ Balwinder Samra      
Balwinder Samra,
     
President and Chief Executive Officer
 

 
 
-3-